DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered. 
Status of the Claims
Claims 1-16 are currently pending in the present application, with claim 1, 13, and 14 being independent. Claims 1, 13, and 14 have been amended.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 July 2020, 24 August 2020, 15 December 2021, and 15 July 2022 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 15 July 2022, with respect to the claim interpretations of display unit, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation of display unit has been withdrawn. 
Applicant’s arguments, see page 8, filed 12 October 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-14, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-16 has been withdrawn. 
Claim Interpretation
Generating an image “as a bowl shape” is being interpreted as generating an image with distorted or curved image plane (see pages 1, paragraph 2, page 12, paragraph 5 and page 13, paragraphs 1 and 2) as illustrated in figure 3. 
The term “elongated distance marker” is being interpreted as a marker having a length greater than its width, see page 6, last paragraph of applicant’s remarks submitted on 15 July 2022 and figs. 3, 5, and 6 of applicant’s originally filed disclosure.
The term “virtual bowl shape” is being interpreted as a bowl shape that exists in a an image from the perspective of a virtual camera in the environmental region, see page 7, paragraph 2 of applicant’s remarks submitted on 15 July 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al. (US PG Publication 2016/0088260) in view of Yu (US PG Publication 2014/0112597) in further view of Huebner et al. (US Patent 9,679,359).
Regarding claim 1, Fujio teaches a method for representing at least a portion of an environmental region of a motor vehicle in an image (A composite image showing a vicinity of a vehicle viewed from a virtual viewpoint is generated from a plurality of cameras, see for instance, abstract and paragraph 32), in which real images of the environmental region are captured by a plurality of real cameras of the motor vehicle and the image is generated from these real images (A composite image showing a vicinity of a vehicle viewed from a virtual viewpoint is generated from a plurality of cameras, see for instance, abstract and paragraph 32), the image representing at least a portion of the environmental region (A composite image showing a vicinity of a vehicle viewed from a virtual viewpoint is generated from a plurality of cameras, see for instance, abstract and paragraph 32), 
wherein the image is represented from a perspective of a virtual camera arranged in the environmental region (The image combiner generates the composite image showing the vicinity of the host vehicle viewed from a virtual viewpoint by combining captured images captured by the plurality of cameras, see for instance, paragraph 40 and figs. 3-6, and 8-16), and the image is generated as a virtual bowl shape (The generated image can have a virtual bowl shape, see for instance, figs. 3-6, and 8-16), 
wherein at least one virtual elongated distance marker is represented in the image, by which a distance to the motor vehicle is symbolized in the virtual bowl shape (see figs. 4-6 and 8-16), and
wherein the plurality of real cameras includes at least one camera disposed at each of a front, right side, rear, and left side of the vehicle (The plurality of cameras includes a front camera, a rear camera, a left side camera and a right side camera, see for instance, paragraph 33).
Fujio does not appear to explicitly teach at least one real dimension of the motor vehicle is preset as a known dimension and at least one position of the distance marker in the image symbolizing a real distance relative to the representation of the motor vehicle in the image is determined based on the known dimension.
In the same art of vehicular image processing, Yu teaches that warning lines can be generated around a vehicle to generate a warning area, see for instance, paragraphs 45-49 and figs. 8-10. The warning line/area can for instance, enhance driving security and parking assistance, see for instance, paragraph 33. The position of the warning line can be preset by the vehicular image system, or selected based on the user’s/driver’s requirements, see for instance, paragraph 45. For example, the warning line can be generated according to calibration points being located at a distance of one-third the vehicle length from the vehicle’s front end of the object image, see for instance, paragraph 47.
It would have been obvious to one of ordinary skill in the art having the teachings of Fujio and Yu in front of them before the effective filing date of the claimed invention to incorporate vehicular image processing as taught by Yu into Fujio’s vehicle image processing system, as having a warning line conditions be preset and be based on for example the vehicle’s length, such as described by Yu was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Fujio. 
The modification of Fujio with Yu would have explicitly allowed at least one position of the distance marker in the image symbolizing a real distance relative to the representation of the motor vehicle in the image to be based on the known dimension.
The motivation for combining Fujio with Yu would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Yu, paragraph 33.
While Fujio in view of Yu teach that the vehicle is placed in the composite image and that the warning lines/markers can be set based on the known dimension, they do not appear to explicitly teach that the at least one real dimension of the motor vehicle is preset.
In the same art of vehicle image processing, Huebner teaches that the flat bottom, of the simulated predetermined shape can have dimensions proportional to the vehicle’s overall length and width, see column 3, lines 9-11. When the dimensions of the flat bottom are proportional to the vehicle’s overall length and width, a realistic representation of the surroundings can be obtained, see column 3, lines 11-14. Further, the ellipsoidal rim and ellipsoidal cross sections of the simulated predetermined shape can have dimensions proportional to the length and width of the vehicle, see column 3, lines 14-18. The simulated bowl extends out from the vehicle and can be described, for example, by horizontal cross sections and vertical cross sections, see column 4, lines 65-67 and column 5, line 1. The horizontal cross sections have an ellipsoidal shape and a ratio of a major axis to a minor axis is proportional to a ratio of the vehicle’s length and width.
It would have been obvious to one of ordinary skill in the art having the teachings of Fujio, Yu, and Huebner in front of them before the effective filing date of the claimed invention to incorporate vehicle surround view system as taught by Huebner into Fujio’s vehicle image processing system, as having a simulated shape being a bowl and having dimensions/cross sections being proportional to the overall vehicle length and width, such as described by Huebner was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Fujio and Yu. 
The modification of Fujio and Yu with Huebner would have explicitly allowed the at least one real dimension of the motor vehicle to be preset.
The motivation for combining Fujio and Yu with Huebner would have been one way to implement the automobile of Fujio, provide realistic representations of the surroundings, and to improve the user experience, see for instance, Huebner, column 3, lines 9-18.
Regarding claim 2, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the real cameras are calibrated and at least one position of the distance marker in the image symbolizing the real distance relative to the representation of the motor vehicle in the image is determined based on the calibration (see for instance, Fujio, paragraphs 33-35; 39, and 55, Yu, paragraphs 27, 35, 36, 45, and 47). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 3, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the at least one position of the distance marker in the image symbolizing the real distance in the image relative to the representation of the motor vehicle in the image is determined only based on (i) the at least one dimension of the motor vehicle and (ii) the calibration (Warning lines can be generated around a vehicle to generate a warning area, see for instance, Yu, paragraphs 45-49 and figs. 8-10. The position of the warning line can be preset by the vehicular image system, or selected based on the user’s/driver’s requirements, see for instance, Yu, paragraph 45. For example, the warning line can be generated according to calibration points being located at a distance of one-third the vehicle length from the vehicle’s front end of the object image, see for instance, Yu, paragraph 47. The dimensions and cross sections can be based on the length and width of the vehicle, see for instance, column 3, lines 9-18 and column 5, lines 1-5). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 4, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the distance marker is generated as a line in the image, at least a portion of the line represented as extending at least substantially parallel to at least a portion of an outer side of the motor vehicle in the image (see for instance, Fujio, figs. 4-6 and 8-16 and Yu, paragraph 47 and figs. 8-10). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 5, Fujio in view of Yu in further view of Huebner teach the method according to claim 4 and further teach wherein the distance marker is generated as a line completely surrounding the motor vehicle (As illustrated in Fujio, figs. 4-6, 8-12, 15, and 16 and Yu, figs. 8-10, the distance marker is generated as a line completely surrounding the motor vehicle). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 6, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein at least two separate distance markers, which each symbolize an individual distance, are represented in the image, wherein the distance markers are represented differently in color and/ or structure (At least two separate distance markers are represented in the image, see for instance, Fujio, paragraphs 66-68 and figs. figs. 4-6, 8, 11, 15, and 16 and Yu, paragraphs 45 and 47 figs. 8-10 The distance lines may be displayed in different colors or in different patterns, see for instance, Fujio, paragraph 63). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 7, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the at least one distance marker is represented as an overlay in the image (The distance marker is superimposed (overlaid) in the image, see for instance, Fujio, paragraphs 6 and 41).The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 8, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein a position and a geometry of the distance marker in the image are co-changed based on a change of the perspective of the virtual camera (see for instance, Fujio, paragraphs 92-95 and figs. 4 and 8). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 9, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the type of the representation of the distance marker can be set by a user (The shape and like of the distance indicator can be changed by the user/driver, see for instance, Fujio, paragraph 136 and Yu, paragraph 45). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 10, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein in addition to the representation of the elongated distance marker symbolizing the distance, a value of the distance is represented in the image (The value of the distance represented in the image can be displayed, see for instance, Fujio, paragraphs 66-68, and figs. 4-6, 8, and 11-16). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 11, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the image is represented as a two-dimensional (2D) top view of the motor vehicle and the environmental region (see for instance, Fujio, figs. 4-6, 8, and 11-16 and Yu, paragraph 44-45 and figs. 8-10). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claim 12, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein the image is represented as a three-dimensional (3D) view (see for instance, Fujio, paragraphs 52-59 and fig. 3 and Huebner, column 4, lines 59-67, column 6, lines 41-55 and figs. 2, 4, and 5). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Regarding claims 13 and 14, claim 13 is the device claim and claim 14 is the display system claim of the method claim 1. In addition, Fujio in view of Yu in further view of Huebner teach the teach a programmable computer device (see for instance, Fujio, paragraph 103) comprising a computer program product executable on the programmable computer device (see for instance, Fujio, paragraph 103 and figs. 1 and 9) in order to capture real images of an environmental region by a plurality of real cameras mounted to a motor vehicle  (see for instance, Fujio, abstract and paragraphs 32-35)  and a display system for a motor vehicle, the display system comprising a programmable computer device, a display, and a plurality of real cameras, the display system configured to execute a method (see for instance, Fujio, abstract, paragraphs 32-36, and 103 and figs. 1 and 9) 
Regarding claim 15, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach wherein a position and/ or a geometry of the distance marker in the image is changed based on a change of the perspective of the virtual camera (see for instance, Fujio, paragraphs 92-95 and figs. 4 and 8). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujio et al. (US PG Publication 2016/0088260) in view of Yu (US PG Publication 2014/0112597) in further view of Huebner et al. (US Patent 9,679,359), as applied to claim 1 above, in further view of Guo et al.
Regarding claim 16, Fujio in view of Yu in further view of Huebner teach the method according to claim 1 and further teach representing in the image at least one arrow between a location on the elongated distance marker and a location on the motor vehicle, the arrow being perpendicular to the elongate distance marker (see for instance, Yu, paragraphs 41-43 and figs. 5 and 7. In addition to the teachings of Fujio, Yu, and Huebner, it would have been obvious to one of ordinary skill at the time of the effective filing date of the invention for the arrow to be perpendicular to the elongated distance marker, as it was well known in the art to indicate a distance by using an arrow). The motivation to combine Fujio, Yu, and Huebner is the same as that which was set forth in claim 1.
While the combination of Fujio, Yu, and Huebner teach the broadest reasonable interpretation of the claimed limitation, in the spirit of compact prosecution, the examiner is incorporating Guo into the rejection.
In the same art of vehicle visualizations, Guo teaches that in a bowl image an arrow can be placed between the vehicle and an object or an edge , see paragraphs 99-100, 103, and 104 and figs. 6-8.
It would have been obvious to one of ordinary skill in the art having the teachings of Fujio, Yu, Huebner, and Guo in front of them before the effective filing date of the claimed invention to incorporate image visualization as taught by Guo into Fujio’s vehicle image processing system, as visualizing objects and placing an arrow between the vehicle and the object/edge, such as described by Guo was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Fujio, Yu, and Huebner. 
The modification of Fujio, Yu, and Huebner with Guo would have explicitly allowed representing in the image at least one arrow between a location on the elongated distance marker and a location on the motor vehicle, the arrow being perpendicular to the elongate distance marker.
The motivation for combining Fujio, Yu, and Huebner with Guo would have to use known a known technique, another way to display the arrows of Yu, and to improve the user experience, see for instance, Guo, paragraph 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613